TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00666-CR



                              Ralph Raster Cooper, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 71,019, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ralph Raster Cooper, Jr. seeks to appeal from a judgment of conviction

for aggravated sexual assault. See Tex. Penal Code § 22.021. The trial court has certified that this

is a plea-bargain case and Cooper has no right of appeal. Accordingly, the appeal is dismissed for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 15, 2013

Do Not Publish